HOOD, Judge.
Plaintiffs, Ernest Richard and Southern Farm Bureau Casualty Insurance Company, instituted this suit for damages allegedly sustained by them as the result of a motor vehicle collision which occurred on August 18, 1965. The defendants in the suit are Richard H. Boehmer, C. H. Boehmer Sales Agency and The American Insurance Company. Judgment on the merits was rendered by the trial court in favor of defendants, rejecting plaintiffs’ demands. The costs of this suit, except for the expense of receiving and transcribing the evidence, were assessed to plaintiff, Ernest Richard, the cost of the transcript of evidence having been assessed to State Farm in a companion suit. Plaintiffs have appealed.
This is a companion to three other suits which arose out of the same accident. All of these suits were consolidated for the purpose of trial and appeal, and all are being decided by us on this date. See Richard et al. v. Southern Farm Bureau Casualty Insurance Company et al., La.App., 212 So.2d 471; American Insurance Company v. Richard et al., La.App., 212 So.2d 481; Richard v. American Insurance Company et al., La.App., 212 So.2d 484.
For the reasons which we assigned in the companion case of Richard et al. v. Southern Farm Bureau Casualty Insurance Company et al., supra, the judgment appealed from in the instant suit is affirmed. One-half the costs of this appeal are assessed to plaintiff-appellant, Ernest Richard, and the remaining .one-half of such costs are assessed to plaintiff-appellant, *484Southern Farm Bureau Casualty Insurance Company.
Affirmed.
On Application for Rehearing.
En Banc. Rehearings denied.